DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 2/22/2021.  Claims 1-9 and 11-17 are pending for consideration in this Office Action.

Response to Amendment

The objections to the abstract has been withdrawn in light of the amendments filed. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamota et al. (JP2006125656A) in view of Sixiang et al. (CN104896596A).

Regarding Claim 1, Kamota teaches a sealed system for an air conditioner unit [fig 1], the sealed system comprising: a refrigeration loop comprising an outdoor heat exchanger [5], a reheat heat exchanger [6], and an indoor heat exchanger [7] in serial 
a compressor [1] operably coupled to the refrigeration loop and being configured for circulating a flow of refrigerant through the refrigerant loop [0012]; 
a first expansion device [4] operably coupled to the refrigeration loop between the outdoor heat exchanger [5] and the reheat heat exchanger [6; 0012]; a second expansion device [8] operably coupled to the refrigeration loop between the reheat heat exchanger [6] and the indoor heat exchanger [7; 0012]; and 
a bypass loop [fig 1].  Kamota does not explicitly teach where the bypass loop routes the flow of refrigerant around the second expansion device when the flow of refrigerant is passing from the indoor heat exchanger to the reheat heat exchanger.
However, Sixiang teaches an air conditioner [0002] having a bypass loop [at least the assembly of capillary 7, check valve 8, associated piping] that routes the flow of refrigerant around a [second] expansion device [7] when the flow of refrigerant is passing from an indoor heat exchanger [9] to a reheat heat exchanger [6; 0035] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. secures structure that allows the system to perform constant temperature dehumidification and thereby improve the system [0026].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kamota to have where the bypass loop routes the flow of refrigerant around the second expansion device when the flow of refrigerant is passing from the indoor heat exchanger to the 

Regarding Claim 2, Kamota, as modified, teaches the invention of Claim 1 above and Sixiang teaches wherein the bypass loop comprises a bypass conduit [piping] directing the flow of refrigerant around the second expansion device [7]; and a check valve [8] operably coupled to the bypass conduit to prevent the flow of refrigerant from passing through the bypass conduit when passing from the reheat heat exchanger to the indoor heat exchanger [0010; 0042].

Regarding Claim 3, Kamota, as modified, teaches the invention of Claim 2 above and Sixiang teaches wherein the flow of refrigerant passes freely through the check valve [8] when passing from the indoor heat exchanger to the reheat heat exchanger [0035].

Regarding Claim 4, Kamota, as modified, teaches the invention of Claim 2 above and Sixiang teaches wherein the bypass conduit [piping] is fluidly coupled in parallel to the second expansion device [8; 0035].

Regarding Claim 5, Kamota, as modified, teaches the invention of Claim 1 above and Kamota teaches where at least one of the first expansion device [4] or the second expansion device [8] are electronic expansion valves [0012].

Regarding Claim 6, Kamota, as modified, teaches the invention of Claim 1 above and Sixiang teaches wherein at least one of the first expansion device [5] or the second expansion device [7] are capillary tubes [0035].

Regarding Claim 8, Kamota, as modified, teaches the invention of Claim 1 above and Kamota teaches an indoor fan for urging a flow of indoor air through the indoor heat exchanger [7] and the reheat heat exchanger [6; See fig 1]; and an outdoor fan for urging a flow of outdoor air through the outdoor heat exchanger [5; See fig 1].

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamota et al. (JP2006125656A) and Sixiang et al. (CN104896596A) as applied to claim 1 above, and further in view of Henderson (US10451297).

Regarding Claim 7, Kamota, as modified, teaches the invention of Claim 1 above but does not explicitly teach a partition defining an indoor portion and an outdoor portion, wherein the outdoor heat exchanger is positioned within the outdoor portion and both the reheat heat exchanger and the indoor heat exchanger are positioned within the indoor portion.
However, Henderson teaches an air conditioning system [fig 1] having a partition [16] defining an indoor portion [12] and an outdoor portion [14; col 2, lines 63-66; fig 1], wherein an outdoor heat exchanger [50] is positioned within the outdoor portion and both a reheat heat exchanger [42] and an indoor heat exchanger 40] are positioned within the indoor portion [col 2, lines 63-66; fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kamota to have a partition defining an indoor portion and an outdoor portion, wherein the outdoor heat exchanger is positioned within the outdoor portion and both the reheat heat exchanger and the indoor heat exchanger are positioned within the indoor portion in view of the teachings of Henderson where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide an air conditioning system that has compact construction.

Regarding Claim 9, Kamota, as modified, teaches the invention of Claim 1 above and Henderson teaches wherein the reheat heat exchanger [42] is positioned downstream of the indoor heat exchanger [40] relative to the flow of indoor air [col 3, lines 6-17; fig 1; where air enters at vent 22 and exits at vent 24].

Claims 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamota et al. (JP2006125656A) and Henderson (US10451297) in view of Sixiang et al. (CN104896596A).

Regarding Claim 11, Kamota teaches an air conditioner unit [fig 1] comprising: an outdoor heat exchanger [5] an outdoor fan for urging a flow of outdoor air through the outdoor heat exchanger [0012; fig 1]; a reheat heat exchanger [6] and an indoor heat exchanger [7] and an indoor fan for urging a flow of indoor air through the indoor heat exchanger and the reheat heat exchanger [0012; fig 1]; wherein the reheat heat exchanger [6] and the indoor heat exchanger [5] are positioned immediately adjacent 
a first expansion device [4] providing fluid communication between the outdoor heat exchanger [5] and the reheat heat exchanger [6; 0012]; a second expansion device [8] providing fluid communication between the reheat heat exchanger [6] and the indoor heat exchanger [7; 0012; fig 1]; and a bypass loop [fig 1].  
Kamota does not explicitly teach a partition defining an indoor portion and an outdoor portion; an outdoor heat exchanger positioned within the outdoor portion; a reheat heat exchanger and an indoor heat exchanger positioned within the indoor portion and where the bypass loop routes a flow of refrigerant around the second expansion device when the flow of refrigerant is passing from the indoor heat exchanger to the reheat heat exchanger.
However, Henderson teaches an air conditioning system [fig 1] having a partition [16] defining an indoor portion [12] and an outdoor portion [14; col 2, lines 63-66; fig 1], an outdoor heat exchanger [50] positioned within the outdoor portion [fig 1]; a reheat heat exchanger [42] and an indoor heat exchanger [40] positioned within the indoor portion [12; col 2, lines 63-66; fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide an air conditioning system that has compact construction.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kamota to have a partition defining an indoor portion and an outdoor portion; an outdoor heat exchanger positioned within the outdoor portion; a reheat heat exchanger and an indoor heat exchanger positioned within the indoor portion in view of the teachings of Henderson 
However, Sixiang teaches an air conditioner [0002] having a bypass loop [at least the assembly of capillary 7, check valve 8, associated piping] that routes the flow of refrigerant around a [second] expansion device [7] when the flow of refrigerant is passing from an indoor heat exchanger [9] to a reheat heat exchanger [6; 0035] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. secures structure that allows the system to perform constant temperature dehumidification and thereby improve the system [0026].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kamota to have where the bypass loop routes the flow of refrigerant around the second expansion device when the flow of refrigerant is passing from the indoor heat exchanger to the reheat heat exchanger in view of the teachings of Sixiang where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secures structure that allows the system to perform constant temperature dehumidification and thereby improve the system.

Regarding Claim 12, Kamota, as modified, teaches the invention of Claim 11 above and Sixiang teaches wherein the bypass loop comprises a bypass conduit [piping] directing the flow of refrigerant around the second expansion device [7]; and a check valve [8] operably coupled to the bypass conduit to prevent the flow of refrigerant from 

Regarding Claim 13, Kamota, as modified, teaches the invention of Claim 12 above and Sixiang teaches wherein the flow of refrigerant passes freely through the check valve [8] when passing from the indoor heat exchanger to the reheat heat exchanger [0035].

Regarding Claim 14, Kamota, as modified, teaches the invention of Claim 12 above and Sixiang teaches wherein the bypass conduit [piping] is fluidly coupled in parallel to the second expansion device [8; 0035].

Regarding Claim 15, Kamota, as modified, teaches the invention of Claim 11 above and Kamota teaches where at least one of the first expansion device [4] or the second expansion device [8] are electronic expansion valves [0012].

Regarding Claim 16, Kamota, as modified, teaches the invention of Claim 11 above and Sixiang teaches wherein at least one of the first expansion device [5] or the second expansion device [7] are capillary tubes [0035].


Regarding Claim 17, Kamota, as modified, teaches the invention of Claim 11 above and Henderson teaches wherein the reheat heat exchanger [42] is positioned downstream of the indoor heat exchanger [40] relative to the flow of indoor air [col 3, lines 6-17; fig 1; where air enters at vent 22 and exits at vent 24].

Response to Arguments

On pages 7 and 8 of the remarks, Applicant argues with respect to Claims 1 and 11 that Kamota et al. (JP2006125656A, hereinafter “Kamota”) does not teach " wherein the reheat heat exchanger and the indoor heat exchanger are positioned immediately adjacent each other and are joined in a single coil bank."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2144.08 explains establishing a prima facie case of obviousness. 

In response to Applicant's arguments, Kamota teaches a sealed system for an air conditioner unit [fig 1], the sealed system comprising among other elements a reheat heat exchanger [6] and an indoor heat exchanger [7] in serial flow communication with each other [0012; fig 1], wherein the reheat heat exchanger [6] and the indoor heat exchanger [5] are positioned immediately adjacent each other and are joined in a single coil bank [0012; fig 1; where the heat exchangers a part of an indoor heat exchanger 3 and are adjacent each other.  Additionally, Applicant reliance on the term “adjacent” does not necessarily provide an objective standard as to what distance and/or configuration qualifies as being adjacent.  The structure of Kamota clearly shows an indoor heat exchanger 3 housing reheat exchanger 6 and heat exchanger 7 and thus one skilled in the art would conclude that the components are adjacent each other.  Alternatively, since Applicant has not provided an objective standard, the limitation is sufficiently broad such that the prior art reads upon the claimed limitation].  Accordingly, the rejection is maintained.
For at least the reasons above, claims 1-9 and 11-17 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763